ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2019-01-24_ORD_01_NA_00_EN.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)


                          ORDONNANCE DU 24 JANVIER 2019




                                   2019
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)


                             ORDER OF 24 JANUARY 2019




2 CIJ1157.indb 1                                             9/05/19 14:20

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                            ordonnance du 24 janvier 2019, C.I.J. Recueil 2019, p. 3




                                                Official citation:
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                              Order of 24 January 2019, I.C.J. Reports 2019, p. 3




                                                                                1157
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157359-6




2 CIJ1157.indb 2                                                                            9/05/19 14:20

                                                 24 JANVIER 2019

                                                  ORDONNANCE




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)




                                                24 JANUARY 2019

                                                       ORDER




2 CIJ1157.indb 3                                                   9/05/19 14:20

                                                                                            3




                                 INTERNATIONAL COURT OF JUSTICE

                                                  YEAR 2019
                                                                                                    2019
                                                                                                 24 January
                                                24 January 2019                                  General List
                                                                                                  No. 163

                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                                  (EQUATORIAL GUINEA v. FRANCE)




                                                   ORDER


                   Present: President Yusuf; Vice‑President Xue; Judges Tomka,
                            Cançado Trindade, Donoghue, Gaja, Sebutinde, Crawford,
                            Gevorgian, Salam, Iwasawa; Registrar Couvreur.



                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Article 48 of the Statute of the Court and to Arti-
                   cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                      Having regard to the Application filed in the Registry of the Court on
                   13 June 2016, whereby the Republic of Equatorial Guinea (hereinafter
                   “Equatorial Guinea”) instituted proceedings against the French Republic
                   (hereinafter “France”) with regard to a dispute concerning “the immunity
                   from criminal jurisdiction of the Second Vice‑President of the Republic of
                   Equatorial Guinea in charge of Defence and State Security [Mr. Teodoro
                   Nguema Obiang Mangue], and the legal status of the building which
                   houses the Embassy of Equatorial Guinea in France, both as premises of
                   the diplomatic mission and as State property”,
                      Having regard to the Order of 1 July 2016, whereby the Court fixed
                   3 January 2017 and 3 July 2017 as the respective time‑limits for the filing
                   of a Memorial by Equatorial Guinea and a Counter‑Memorial by
                   France,

                                                                                            4




2 CIJ1157.indb 5                                                                                        9/05/19 14:20

                            immunities and criminal proceedings (order 24 I 19)              4

                     Having regard to the Memorial of Equatorial Guinea filed within the
                   time‑limit thus prescribed,
                     Having regard to the preliminary objections to the jurisdiction of the
                   Court raised by France on 31 March 2017, within the time‑limit set by
                   Article 79, paragraph 1, of the Rules of Court,
                     Having regard to the Order of 5 April 2017, whereby the Court recorded
                   that, under the provisions of Article 79, paragraph 5, of the Rules of
                   Court, the proceedings on the merits were suspended,
                     Having regard to the Judgment of 6 June 2018, whereby the Court
                   declared that it had jurisdiction, on the basis of the Optional Protocol to
                   the Vienna Convention on Diplomatic Relations concerning the Compul-
                   sory Settlement of Disputes, to entertain the Application filed by Equa­
                   torial Guinea on 13 June 2016, in so far as it concerns the status of the
                   building located at 42 Avenue Foch in Paris as premises of its mission,
                   and that this part of the Application was admissible,
                     Having regard to the Order of 6 June 2018, whereby the Court fixed
                   6 December 2018 as the time‑limit for the filing of the Counter‑Memorial
                   of France,
                     Having regard to the Counter‑Memorial of France filed within the
                   time‑limit thus fixed;
                     Whereas, at a meeting held by the President of the Court with the
                   Agents of the Parties on 17 January 2019, the Agent of Equatorial
                   Guinea, referring to the Counter-­Memorial of France, and, in particular,
                   arguments contained therein in relation to alleged abuse of rights by
                   Equatorial Guinea and certain inconsistencies in its Memorial, indicated
                   that his Government wished to be able to respond to those arguments in
                   a Reply and to present new documents in support of its case; whereas, the
                   Agent of Equatorial Guinea further requested a time‑limit of six months
                   for the preparation by his Government of a Reply; whereas the Agent of
                   France stated that his Government did not consider a second round of
                   written pleadings necessary, in particular, given that the scope of the case
                   had been reduced pursuant to the Court’s Judgment of 6 June 2018 on
                   preliminary objections, and that the Applicant had already had various
                   opportunities to address the issues in dispute in its Application, Memorial
                   and written statement on the preliminary objections raised by France;
                   whereas the Agent of France added that, in the event of the Court never-
                   theless deciding to direct the Applicant to submit a Reply and the Respon-
                   dent to submit a Rejoinder, his Government proposed that equal
                   time‑limits of three months should be fixed for the filing of those plead-
                   ings; whereas the Agent of Equatorial Guinea expressed his Govern-
                   ment’s willingness to accept the shortened time-­limits proposed by France
                   for the preparation of a Reply by the Applicant and a Rejoinder by the
                   Respondent, in the event that the Court were to allow a second round of
                   written pleadings;
                     Taking into account the views of the Parties,

                                                                                             5




2 CIJ1157.indb 7                                                                                  9/05/19 14:20

                           immunities and criminal proceedings (order 24 I 19)               5

                     Directs the submission of a Reply by the Republic of Equatorial Guinea
                   and a Rejoinder by the French Republic;
                     Fixes the following time‑limits for the filing of those written pleadings:

                     24 April 2019 for the Reply of the Republic of Equatorial Guinea;

                     24 July 2019 for the Rejoinder of the French Republic; and
                     Reserves the subsequent procedure for further decision.

                     Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this twenty-­      fourth day of January,
                   two thousand and nineteen, in three copies, one of which will be placed in
                   the archives of the Court and the others transmitted to the Government
                   of the Republic of Equatorial Guinea and the Government of the French
                   Republic, respectively.

                                                      (Signed) Abdulqawi Ahmed Yusuf,
                                                                      President.
                                                          (Signed) Philippe Couvreur,
                                                                        Registrar.




                                                                                              6




2 CIJ1157.indb 9                                                                                   9/05/19 14:20

